#27036, #27042, #27113, #27121-aff in pt & rev in pt-JMK

2016 S.D. 15

                           IN THE SUPREME COURT
                                   OF THE
                          STATE OF SOUTH DAKOTA

                                     ****

JAMES ANTHONY O’NEILL,                           Plaintiff and Appellant,

      v.

RICHARD DEAN O’NEILL,                            Defendant and Appellee.

                                     ****

                   APPEAL FROM THE CIRCUIT COURT OF
                      THE SIXTH JUDICIAL CIRCUIT
                    BENNETT COUNTY, SOUTH DAKOTA

                                     ****

                THE HONORABLE KATHLEEN F. TRANDAHL
                               Judge

                                     ****

MICHAEL A. HENDERSON
SCOTT R. SWIER of
Swier Law Firm, Prof. LLC
Avon, South Dakota                               Attorneys for plaintiff
                                                 and appellant.


CLINT L. SARGENT
RALEIGH E. HANSMAN of
Meierhenry Sargent LLP
Sioux Falls, South Dakota                        Attorneys for defendant
                                                 and appellee.


                                     ****

                                                 ARGUED ON
                                                 OCTOBER 6, 2015

                                                 OPINION FILED 02/24/16
#27036, #27042, #27113, #27121

KERN, Justice

[¶1.]        James Anthony O’Neill (Tony) requested the circuit court equitably

divide the assets of corporations he owns jointly with his brother, Richard Dean

O’Neill (Rick). Rick counterclaimed, seeking the enforcement of agreements

dividing the corporate land and equipment. Tony appeals the circuit court’s

imposition of punitive damages against him, the court’s denial of his request for

disqualification, the court’s decision to hold him in contempt, and several of the

court’s factual findings. We reverse the circuit court’s award of punitive damages

and affirm the other issues presented.

                          Facts and Procedural History

[¶2.]        Tony and Rick are co-owners of farming and ranching operations in

Bennett County, South Dakota. Although Tony and Rick have farmed and ranched

together since 1988, the brothers formally created two corporations in 1996: O’Neill

Farms, Inc., and O’Neill Cattle Company, Inc. (the Corporations). Tony is the

president, treasurer, and a director of O’Neill Cattle Company; Rick is the vice

president, secretary, and a director. Rick is the president, treasurer, and a director

of O’Neill Farms; Tony is the vice president, secretary, and a director. Each brother

is a 50% shareholder in each corporation. The corporations have been in operation

since 1996 but have not written by-laws, held formal meetings, or kept corporate

records of any kind. Furthermore, there were no written agreements in place to

control the distribution of corporate assets in the event of dissolution.

[¶3.]        The corporations held assets including land and equipment. The real

estate held by the Corporations is largely organized in three sets: the Danielski


                                          -1-
#27036, #27042, #27113, #27121

property, the Byrnes place, and the Jacquot place. The Danielski property consists

of three quarter sections of land, each equipped with an irrigation pivot. The

parties, operating as a partnership, purchased the Danielski property in 1991. The

Byrnes place consists of two quarter sections of land. Each quarter section is

equipped with an irrigation pivot. Tony purchased this property in 1995. The

property also included a house where Rick and his wife, Kari, resided. Rick

remodeled the home over the span of 2007 to 2011. The property, which is also

referred to as the Headquarters, includes worker housing, storage buildings, barns,

tree groves, corrals, 200,000 bushels of grain storage, and livestock feeding

facilities. After the Corporations were formed in 1996, Tony and Rick transferred

the five quarter sections of land contained in the Danielski property and the Byrnes

place to O’Neill Farms. The parties’ cattle were transferred to O’Neill Cattle

Company. In 1999, O’Neill Cattle Company purchased the Jacquot place, which

consisted of seven quarter sections of land and an additional 37 acres. Only two of

the seven quarter sections were initially equipped with irrigation pivots, but the

parties subsequently installed irrigation pivots on two additional quarter sections.

The five quarter sections of land constituting the Danielski and Byrnes properties

are more productive than the land included in the Jacquot place.

[¶4.]        Although Tony and Rick contemplated dissolution as early as 2008,

Tony did not approach Rick about dissolving their businesses until 2011. The

brothers had not previously agreed in writing on how to divide the corporate

property, but they generally determined that they would divide the land first, then

equipment, leases of their father’s land, cattle, tools, and then remaining assets and


                                          -2-
#27036, #27042, #27113, #27121

debt. The parties met on multiple occasions in the spring and summer of 2011 to

discuss the division of assets. Rick’s notes from these meetings, which the circuit

court found credible, indicate the parties met in July 2011 and preliminarily divided

the corporate real property into two groups. The parties determined that Tony

would draft a proposed agreement and that Rick would get first choice between the

resulting options. 1 The parties met again on August 16, 2011, at Rick’s home.

Nobody else was present at this meeting.

[¶5.]         The brothers never reached a complete agreement on the division of

corporate assets, and Tony initiated a lawsuit in February 2012 asking the circuit

court to divide the assets of O’Neill Cattle Company and O’Neill Farms. Rick

counterclaimed, seeking a preliminary injunction, the enforcement of asset-

separation agreements, and a corporate accounting. Specifically, Rick produced a

copy of a land-separation agreement (LSA) appearing to bear the signatures of both

parties. According to the terms of the LSA, the parties purportedly agreed on

August 16, 2011, to divide the Corporations’ real property. Tony would receive the

Byrnes place with all of its facilities—including Rick and Kari’s newly remodeled

home and three of the five irrigated, high-production quarter sections. Rick would

receive the Jacquot place, including two irrigated, high-production quarter sections,

four irrigated, poor-production quarter sections, and three nonirrigated quarter

sections of pasture land. Tony asserted his signature was forged on the LSA, and

he produced an alternate version at trial. The parties met again in December 2011



1.      Both Tony and Rick testified that they typically employed this method for
        resolving disputes.

                                          -3-
#27036, #27042, #27113, #27121

and signed an equipment-separation agreement (ESA) witnessed by their father,

Dean O’Neill. Although Tony asserts his signature on the LSA was forged, Kari

testified that she saw a copy of the signed agreement in August 2011. Dean also

testified that he saw a signed copy of the agreement in September 2011. According

to Dean, Tony told him that he had drafted the LSA and that Rick made his choice.

The circuit court found both Kari and Dean were credible witnesses and concluded

that Tony perjured himself by denying that he signed the LSA. Believing it was

required to report the commission of a felony, 2 the court reported Tony’s perjury to

the Sheriffs and State’s Attorneys in Bennet and Tripp Counties on November 4,

2013—the same day the court finalized its findings of fact and conclusions of law.

On December 3, 2013, Special Agent Jeff Goble contacted the court to discuss the

investigation. 3

[¶6.]         The court enforced the LSA and the ESA and divided the remaining

assets in an order dated December 23, 2013. Although the court dismissed Rick’s

shareholder derivative actions, the court also ordered Tony to pay $450,000 in

punitive damages to the two corporations. Among other things, the court’s order

required the parties to formally transfer ownership of the corporate real property,

according to the terms of the LSA, within one week from the date of the order.

Despite requiring the immediate execution of these transfers, the court nevertheless



2.      When committed during a proceeding other than a trial for a felony offense,
        perjury is a Class 5 felony. SDCL 22-29-5. Any person who has knowledge of
        the commission of a felony is required to report the same. SDCL 22-11-12.

3.      Special Agent Goble is an investigator with the South Dakota Division of
        Criminal Investigation.

                                          -4-
#27036, #27042, #27113, #27121

purported to retain jurisdiction. In a letter dated March 18, 2014, the court

indicated that the parties agreed that the court should retain jurisdiction while the

tax consequences of the prospective transfers were being determined. The court

also indicated that it learned after the trial that both Tony and Rick had taken

loans from the corporations.

[¶7.]        Tony refused to comply with the court’s order, and Rick asked the

circuit court to hold Tony in contempt. The court held a contempt hearing on March

13, 2014, and held Tony in contempt for not removing his cattle from land awarded

to Rick in the property division. The court assessed a fee against Tony of $500 per

day dating back to December 31, 2013. At the hearing, the circuit court repeated its

belief that Tony had committed perjury. The court also scheduled a second

contempt hearing for March 27, 2014. After the March 13 contempt hearing, Tony

asked the circuit court to disqualify itself from further proceedings based on the

court’s statements regarding Tony’s truthfulness. The court denied Tony’s motion.

Tony then filed a notice of appeal on March 21, 2014, prior to the second contempt

hearing. Despite the notice of appeal, the circuit court continued to hold hearings in

the matter. Tony later filed a second notice of appeal regarding the circuit court’s

activity subsequent to Tony’s first notice of appeal.

[¶8.]        Tony appeals, raising five issues:

             1.     Whether the circuit court erred by finding the land-
                    separation agreement was credible and entitled to
                    enforcement.

             2.     Whether the circuit court erred by finding that the
                    $149,514.93 crop-insurance payment was not a corporate
                    asset of O’Neill Cattle Company.


                                          -5-
#27036, #27042, #27113, #27121

             3.    Whether the circuit court erred by awarding punitive
                   damages to the corporations.

             4.    Whether the circuit court had jurisdiction to hold the
                   contempt hearings.

             5.    Whether the circuit court erred by denying Tony’s request
                   for disqualification.

                                Standard of Review

[¶9.]        We review a circuit court’s findings of fact for clear error. Gartner v.

Temple, 2014 S.D. 74, ¶ 8, 855 N.W.2d 846, 850. “The question is not whether this

Court would have made the same findings that the trial court did, but whether on

the entire evidence we are left with a definite and firm conviction that a mistake

has been committed.” Id. (quoting Estate of Olson, 2008 S.D. 97, ¶ 9, 757 N.W.2d
219, 222). We review a circuit court’s conclusions of law de novo. Id.

[¶10.]       “The credibility of the witnesses, the weight to be accorded their

testimony, and the weight of the evidence must be determined by the circuit court

and we give due regard to the circuit court’s opportunity to observe the witnesses

and the evidence.” McCollam v. Cahill, 2009 S.D. 34, ¶ 6, 766 N.W.2d 171, 174

(quoting In re Estate of Pringle, 2008 S.D. 38, ¶ 18, 751 N.W.2d 277, 284).

                              Analysis and Decision

[¶11.]       1.    Whether the circuit court erred by finding the land-
                   separation agreement was credible and entitled to
                   enforcement.

[¶12.]       Tony asserts the circuit court’s finding that Tony signed the LSA is

clearly erroneous. According to Tony, the agreement Rick produced at trial was a

forgery and “contained a nonsensical division of land[.]” Tony’s expert witness, Ms.

Tweedy, a forensic document examiner, testified that she believed Tony’s signature


                                          -6-
#27036, #27042, #27113, #27121

had been falsified because it was misaligned with the rest of the document. The

circuit court entirely disregarded Ms. Tweedy’s testimony because, in the court’s

view, her conclusion was inconsistent with the other evidence presented. Because

Tony views his expert’s testimony as “compelling,” he concludes that the circuit

court erred by enforcing the land-separation agreement. We do not agree.

[¶13.]       The circuit court made a number of other findings and credibility

determinations that support its decision. The court found that Tony and Rick

agreed at their July 2011 meeting that Tony would prepare a proposed division of

the corporate real estate. The court found that Tony presented Rick with the

proposal at a meeting on August 16, 2011, that Rick made his choice, and that Tony

then completed the document in his handwriting. Although Tony claimed he

presented Rick with a different proposal than that expressed in the LSA, the circuit

court found Tony’s testimony not credible. In contrast, the court did find credible

both Kari’s testimony that she saw the signed LSA in mid-August 2011 and Dean’s

testimony that he saw the signed agreement in Rick’s home in September 2011.

Even more compelling, the court found credible Dean’s testimony that he spoke with

Tony about the LSA at the December 2011 meeting when he witnessed Tony and

Rick sign the ESA. According to the court’s findings of fact, Tony told Dean “that

he’s a livestock and cattle buyer and that he only needed the three quarters and the

big feedlot to run cattle.” Tony also told Dean that he proposed the division of real

estate memorialized in the LSA.

[¶14.]       The behavior of the parties also supports the circuit court’s finding.

After their meeting, Rick hired an attorney to draft the deeds required by the LSA.


                                          -7-
#27036, #27042, #27113, #27121

Before these deeds were completed—and at Tony’s urging—Rick and Kari moved

out of their newly remodeled home located on the Byrnes Place and into a mobile

home located on the Jacquot Place. Because the main residence on the Jacquot

Place was virtually uninhabitable, Rick and Kari purchased a new modular home

for the property using personal funds and $80,000 borrowed from Dean. Later, in

January or February 2012, Tony informed Rick and Kari that he disputed signing

the LSA. The circuit court found that Rick’s and Kari’s actions were consistent with

their testimony in that they moved out of their home on the Byrnes Place and

purchased a new home for the Jacquot Place in reliance on the LSA.

[¶15.]       Rick also produced expert testimony to support the authenticity of the

LSA. Mr. Meinke, a computer forensics expert, examined Tony’s computer. He

found a file on Tony’s computer, saved in a folder titled “Tony’s documents,” almost

identical to the LSA. The circuit court found that the date and time stamp on the

file are consistent with Rick’s testimony. Mr. Meinke also located a file identical to

the land-separation agreement Tony claims he provided to Rick on August 15, 2011.

However, Mr. Meinke determined Tony’s version had been created on October 28,

2011, 73 days after the August 2011 meeting between Tony and Rick.

[¶16.]       Another of Tony’s expert witnesses, Mr. Rinehart, testified that the

procedure to alter the date and time stamps on a file requires a 14-step procedure.

The circuit court found that “[t]here is no credible evidence that Rick used Tony’s

computer at any time” or that “either Tony or Rick has the technical skills

necessary to conjure up the fourteen steps necessary to change the date stamps on a

document.” Mr. Meinke also offered an alternative explanation for the


                                          -8-
#27036, #27042, #27113, #27121

misalignment of Tony’s signature. According to Mr. Meinke, the copy of the LSA

that Ms. Tweedy examined was the scanned image of a copy of a copy of an original

document produced on a low-end printer. According to Mr. Meinke, it is more

probable that the misalignment of Tony’s signature resulted from this copying

process.

[¶17.]       We are not convinced the circuit court erred. Tony does not assert the

foregoing findings are clearly erroneous—i.e., “contrary to a clear preponderance of

the evidence.” Gartner, 2014 S.D. 74, ¶ 8, 855 N.W.2d at 850 (quoting Olson,

2008 S.D. 97, ¶ 9, 757 N.W.2d at 222). Instead, Tony’s argument is essentially that

the circuit court should have given greater weight to his expert’s testimony. “We

have often said that ‘this Court is not free to reweigh the evidence or gauge the

credibility of the witnesses.’” Waldner v. Berglund, 2008 S.D. 75, ¶ 19, 754 N.W.2d
832, 836-37 (quoting Miller v. Hernandez, 520 N.W.2d 266, 272 (S.D. 1994)). “Fact

finders are free to reasonably accept or reject all, part, or none of an expert’s

opinion.” Sauer v. Tiffany Laundry & Dry Cleaners, 2001 S.D. 24, ¶ 14, 622 N.W.2d
741, 745. As the factfinder in this case, the circuit court was free to find that the

foregoing evidence outweighed Ms. Tweedy’s testimony. Because the evidence does

not suggest that the circuit court’s relevant factual findings are clearly erroneous,

the court did not err by discounting Ms. Tweedy’s testimony.

[¶18.]       2.     Whether the circuit court erred by finding that the
                    $149,514.93 crop-insurance payment was not a corporate
                    asset of O’Neill Cattle Company.

[¶19.]       In his counterclaim, Rick asked the circuit court to issue a preliminary

injunction providing for the management of corporate assets during the pendency of

litigation. Although not included in the preliminary injunction as issued, at the
                                         -9-
#27036, #27042, #27113, #27121

hearing the circuit court advised the parties it would not “allow the corporations to

lease any of Dean’s property. They can custom-farm and work out with Dean

individually and get paid for the work that they do.” 4 At trial, the evidence

established that Rick endorsed, as an agent of O’Neill Cattle Company, a crop-

insurance payment issued in December 2012 in the amount of $149,514.93. Tony

also introduced another check written from Rick to Dean in May 2013 in the

amount of $108,000. The memo line of the May 2013 check includes the words

operating loan, fert., seed, and another word that might be lease. Thus, Tony

concludes that Rick violated the circuit court’s verbal order, leased land from Dean,

and appropriated a corporate asset by signing over the December 2012 crop-

insurance payment to Dean. The circuit court rejected Tony’s claim, finding that

“Rick did not violate this court directive when he did custom work for Dean. Tony is

not entitled to one-half of the crop loss check dated December of 2012 because that

crop loss check is not a corporate asset.” 5

[¶20.]         We are not convinced that the circuit court’s determination that the

crop-insurance payment was not a corporate asset is “contrary to a clear

preponderance of the evidence.” Gartner, 2014 S.D. 74, ¶ 8, 855 N.W.2d at 850

(quoting Olson, 2008 S.D. 97, ¶ 9, 757 N.W.2d at 222). The circuit court, sitting as




4.       During the trial, the circuit court clarified the intended meaning of this
         order: “What I meant was I can’t tell them who to do business with.”

5.       The circuit court included this finding in its conclusions of law. However,
         whether Rick performed custom work for Dean is a question of fact entitled to
         deference on review.

                                            -10-
#27036, #27042, #27113, #27121

the factfinder, was presented with a plausible, alternative explanation to Tony’s.

The following discussion occurred during the redirect examination of Rick:

             [Rick’s Counsel]: So there’s no confusion, did you lease any of
             your Dad’s farm ground for the 2012 crop year?
             [Rick]: No.
             [Rick’s Counsel]: Have you leased any your of [sic] Dad’s farm
             ground for the 2013 crop year?
             [Rick]: No.
             [Rick’s Counsel]: Exhibit 105 is a check for crop insurance
             that was talked about that you endorsed; is that right?
             [Rick]: Yes.
             [Rick’s Counsel]: And what did you do with that check after
             you endorsed it?
             [Rick]: I give it to my father, because the biggest portion of it
             went towards his farm.
             [Rick’s Counsel]: You said that the crop insurance, when you
             signed up for it, it had been signed up all in the name of O’Neill
             Cattle Company; is that correct?
             [Rick]: Correct.
             [Rick’s Counsel]: When did you have to sign up for it?
             [Rick]: I think the deadline is March 31st, when you have to
             sign stuff. And I’m new at crop insurance. I did the FSA stuff,
             but I’m new at crop insurance, but I believe that’s how it was.
             [Rick’s Counsel]: So, you would have signed up for the 2012
             crop year before March 31st of 2012?
             [Rick]: I believe so, yes.
             [Rick’s Counsel]: Is that why, then, all of the crop stuff was in
             the name of O’Neill Cattle Company?
             [Rick]: It had to be, yeah; yes.
             [Rick’s Counsel]: Now, the corporation portion of crop
             insurance, some of that money in that big check was to go to the
             corporation, correct?
             [Rick]: Correct.
             [Rick’s Counsel]: And is that the check that Dean wrote back
             to you that’s listed on Exhibit VV?
             [Rick]: Yes.

                                          -11-
#27036, #27042, #27113, #27121

             [Rick’s Counsel]: So, looking at the second page of Exhibit VV,
             which check is that?
             [Rick]: Reimbursement for crop insurance.
             [Rick’s Counsel]: And the amount of—.
             [Rick]: $28,300.
             [Rick’s Counsel]: So, that would be the portion to go to the
             corporation out of that larger [crop-insurance] check that was
             Exhibit 105?
             [Rick]: Yes, and the premiums were deducted from that also; or
             some of the premiums.

In other words, Rick asserted that the insurance policy was taken out prior to the

circuit court’s oral order that the corporations not lease Dean’s land and that the

portion of the crop-insurance check applicable to corporate crops was paid into the

corporation. Tony has not met his burden of showing this finding was clearly

erroneous. Therefore, the circuit court did not err.

[¶21.]       3.     Whether the circuit court erred by awarding punitive
                    damages to the corporations.

[¶22.]       Tony asserts the circuit court erred by imposing punitive damages

against him in three ways. First, Tony argues that “because the [circuit] court

ruled against Rick on his shareholder derivative action, there was no underlying

tort claim upon which an award of punitive damages could be based.” Second, Tony

asserts that punitive damages may not be imposed in the absence of an award of

compensatory damages. Third, Tony argues it is improper to award punitive

damages to a nonparty corporation. Although Rick acknowledges that the circuit

court did not award compensatory damages, he asserts the court nevertheless found

that Tony injured the corporations. According to Rick, the punitive damages award

was simply part of the court’s “equitable division of the parties’ assets and debts in


                                         -12-
#27036, #27042, #27113, #27121

recognition of the harm Tony caused to the corporations.” We agree with Tony on

each point raised.

[¶23.]       In reviewing awards of punitive damages, “[w]e have ‘consistently held

that punitive damages are not allowed absent an award for compensatory

damages.’” Hoaas v. Griffiths, 2006 S.D. 27, ¶ 18, 714 N.W.2d 61, 67 (quoting

Schaffer v. Edward D. Jones & Co., 521 N.W.2d 921, 928 (S.D. 1994)). The same

restrictions apply to punitive damages regardless of whether the predicate action is

pursued in law or equity. See Black v. Gardner, 320 N.W.2d 153, 161 (S.D. 1982)

(“[T]he better rule would be that we should look to the substance of the predicate

action for a determination of whether punitive damages should be permitted.”).

Rick has offered no compelling reason to depart from this firmly established

principle, and we decline to do so. In this case, the circuit court did not award Rick

compensatory damages. Therefore, the circuit court erred by awarding Rick

punitive damages.

[¶24.]       There is an additional analytical problem implicated by awarding

punitive damages in the absence of compensatory damages. SDCL 21-1-3 requires

that “[d]amages must in all cases be reasonable[.]” In reviewing an award of

punitive damages for reasonableness, “[t]he first factor to be considered is the

amount of compensatory damages and its relationship or ratio to the amount of

punitive damages. The amount of punitive damages must bear a reasonable

relationship to the compensatory damages.” Grynberg v. Citation Oil & Gas Corp.,

1997 S.D. 121, ¶ 38, 573 N.W.2d 493, 504 (emphasis added). When there is no

compensatory award, there necessarily cannot be a relationship between


                                         -13-
#27036, #27042, #27113, #27121

compensatory and punitive damages—let alone a reasonable one—as there is no

way to calculate a ratio between the two using a nonexistent compensatory award.

In the present case, the circuit court did not award compensatory damages to Rick,

and the court’s conclusions of law indeed fail to address this required factor. Thus,

not only is an award of punitive damages in the absence of a compensatory award

explicitly contrary to our past decisions, it is also logically incompatible with our

framework for determining the reasonableness of punitive awards.

[¶25.]       The circuit court’s error is even more fundamental here because this

case presents no vehicle for punitive damages. There is no independent cause of

action for punitive damages in South Dakota. Berry v. Time Ins. Co.,

798 F. Supp. 2d 1015, 1022 (D.S.D. 2011) (citing Schaffer, 521 N.W.2d at 928 (S.D.

1994)). Punitive damages are not available unless a tort has been committed.

Grynberg, 1997 S.D. 121, ¶ 23, 573 N.W.2d at 501-02. The only torts alleged in

Rick’s counterclaim were his shareholder-derivative actions for breach of fiduciary

duty and conversion. However, the circuit court concluded both that Rick waived

his shareholder-derivative claims and that the same were inappropriate because

Rick could have pursued those claims directly. Consequently, no torts remained

upon which punitive damages might have been appended.

[¶26.]       Moreover, the punitive award in this case would be inappropriate even

if the circuit court had awarded compensatory damages to Rick. Although Tony and

Rick are the sole owners of the two corporations, neither corporation is itself a party

to this dispute. The United States Supreme Court has remarked that “the

Constitution’s Due Process Clause forbids a State to use a punitive damages award


                                          -14-
#27036, #27042, #27113, #27121

to punish a defendant for injury that it inflicts upon nonparties or those whom they

directly represent, i.e., injury that it inflicts upon those who are, essentially,

strangers to the litigation.” Philip Morris USA v. Williams, 549 U.S. 346, 353,

127 S. Ct. 1057, 1063, 166 L. Ed. 2d 940 (2007). The Supreme Court continued:

             [W]e can find no authority supporting the use of punitive
             damages awards for the purpose of punishing a defendant for
             harming others. We have said that it may be appropriate to
             consider the reasonableness of a punitive damages award in
             light of the potential harm the defendant’s conduct could have
             caused. But we have made clear that the potential harm at
             issue was harm potentially caused the plaintiff.

Id. at 354, 127 S. Ct. at 1063. In the present case, the circuit court entered 34

conclusions of law on the topic of punitive damages. It is clear from a review of

these conclusions that the court based the punitive-damage award on Tony’s

conduct in relation to the corporations. In doing so, the court impermissibly “use[d]

a punitive damages verdict to punish a defendant directly on account of harms it is

alleged to have visited on nonparties.” Id. at 355, 127 S. Ct. at 1064. The fact that

the court not only based the punitive award on harm to third parties but also

ordered Tony to pay the award to those third parties does nothing to remedy the

due process concerns articulated by the Supreme Court.

[¶27.]       Rick’s assertion that the punitive damages award was merely a part of

the circuit court’s equitable division of corporate assets is not supported by the

court’s findings and conclusions. First, the circuit court itself characterized the

award as punitive damages rather than an equitable division of property. The court

entered its 34 conclusions of law on the topic of punitive damages under the heading

“Punitive Damages.” Second, it is clear from a review of these conclusions that the

court awarded punitive damages because it concluded Tony breached fiduciary
                                     -15-
#27036, #27042, #27113, #27121

duties to both O’Neill Cattle Company and O’Neill Farms. These conclusions

discuss the nature of Tony’s alleged breaches of fiduciary duties in the context of the

legal standard for considering an award of punitive damages—i.e., “a reasonable

basis to believe that there has been willful, wanton or malicious conduct[,]” SDCL

21-1-4.1—not in the context of an equitable division of corporate assets. Third, the

court specifically concluded “that the division of corporate land, equipment, cattle

and other assets and debts resulted in the equitable division of the assets” of O’Neill

Farms and O’Neill Cattle Company. The court then proceeded to conclude that

“[e]ven with the equitable division of the corporate assets between these two

corporations, Tony’s actions of using corporate credit to guarantee ultra vires loans,

leaves both corporations potentially liable for $4,440,263.74[.]” The court then

awarded the $450,000 punitive damages because of this potential harm.

[¶28.]       The circuit court erred by awarding punitive damages in this case

because there was no compensatory award, no underlying tort claim, and the

punitive award was both based on harm to nonparties and paid to nonparties.

Therefore, we reverse on this issue and strike the portion of the circuit court’s order

relating to punitive damages.

[¶29.]       4.     Whether the circuit court had jurisdiction to conduct the
                    contempt hearings.

[¶30.]       Tony asserts the circuit court erred by holding him in contempt for two

reasons. First, Tony asserts that the December 23 order was an appealable

judgment and that the circuit court’s refusal to recognize it as such deprived him of

his “statutory right to obtain appellate review and to preserve the status quo by

superseding enforcement of the judgment.” Second, Tony asserts Rick’s motion for

                                         -16-
#27036, #27042, #27113, #27121

contempt was improperly supported by his attorney’s affidavit. In response, Rick

asserts that counsel for both parties mutually agreed that the December 23 order

should not be a final judgment and that, as a consequence, Tony did not have a

right to appeal. Rick also asserts that Tony’s attorney accepted the statements

made in Rick’s attorney’s affidavit and cannot now challenge its validity. We

determine that Rick’s jurisdictional argument is not persuasive and that the

question whether the December 23 order was appealable is moot because Tony

failed to take the steps necessary to stay execution of that order.

[¶31.]       As an initial matter, we are not persuaded by Rick’s assertion that a

circuit court’s jurisdiction may be preserved directly by the agreement of the

parties. Rick offers no authority in support of this argument; consequently, the

argument is waived. See SDCL 15-26A-60(6); Grant Cty. Concerned Citizens v.

Grant Cty. Bd. of Adjustment, 2015 S.D. 54, ¶ 24, 866 N.W.2d 149, 158. Contrary to

Rick’s argument, parties “cannot confer subject matter jurisdiction by agreement,

consent, or waiver.” Cutler-Christians v. Christians, 2001 S.D. 104, ¶ 9 n.2,

633 N.W.2d 176, 178 n.2. Additionally, the circuit court explicitly labeled the

December 23 order “interim” and purportedly retained jurisdiction on that basis.

This procedure is similarly unavailing. A circuit court’s designation of an order as

interim—even if accurate—is “surplusage [that] does not deprive this Court of

jurisdiction to consider an appeal from that judgment.” Homestake Mining Co. v.

S.D. Subsequent Injury Fund, 2002 S.D. 46, ¶ 36, 644 N.W.2d 612, 622. Instead,

“[i]t is the substance of the decision rather than its form or name that is the test of

finality.” Griffin v. Dwyer, 88 S.D. 357, 359, 220 N.W.2d 1, 2 (1974); see also


                                          -17-
#27036, #27042, #27113, #27121

Homestake Mining, 2002 S.D. 46, ¶ 36, 644 N.W.2d at 622; W. Bldg. Co. v. J.C.

Penney Co., 60 S.D. 630, 636, 245 N.W. 909, 911 (1932). If the order is interim, it is

so because the order “adjudicates fewer than all the claims” presented to the circuit

court. SDCL 15-6-54(b). 6 Thus, neither the simple agreement of the parties nor the

unilateral decision of a circuit court is sufficient to directly confer continuing

jurisdiction on the circuit court.

[¶32.]         Tony argues he was deprived of his “absolute right to appeal the

judgment” and “to supersede enforcement of the judgment by way of a supersedeas

bond.” It is clear from the facts of this case that this argument is meritless.

Although SDCL 15-26A-3 permits discretionary appeals from interim orders, Tony

can hardly claim that he was denied his right to appeal in this case. Tony filed his

first notice of appeal on March 25, 2014. Rick responded by asserting that no final

order had been entered and asked this Court to dismiss Tony’s appeal for lack of

appellate jurisdiction. We ordered Tony to show cause why his appeal should not be

dismissed. Upon receipt and review of the arguments of both parties, we ordered

Tony’s appeal to proceed. Tony has submitted briefs to this Court and was granted

oral argument. In the meantime, the circuit court issued a final judgment.

Therefore, it is difficult to conclude that Tony has been deprived of his right to

appeal the circuit court’s order when he has been allowed to do just that.

[¶33.]         Tony’s argument that he has been deprived of the opportunity to stay

the execution of the circuit court’s order is similarly meritless. Except under certain


6.       We have previously recognized that the standard of finality used in SDCL 15-
         6-54(b) is also the standard of finality used “for purposes of appeal under
         SDCL [15-26A-3(1)].” Riede v. Phillips, 277 N.W.2d 720, 722 (S.D. 1979).

                                           -18-
#27036, #27042, #27113, #27121

circumstances, “[a]n appeal from a judgment or order shall not stay enforcement of

proceedings in the circuit court . . . unless the appellant executes a supersedeas

bond in the amount and form approved by the circuit court[.]” SDCL 15-26A-25.

Even if a circuit court refuses to set the terms of a supersedeas bond, a party may

directly petition this Court to set the terms of the bond. SDCL 15-26A-39 provides:

             A motion for the relief provided in §§ 15-26A-25 to 15-26A-38,
             inclusive, may be made to the Supreme Court but said motion
             shall show that the application to the circuit court for the relief
             sought is not practicable or that the circuit court has denied an
             application or has failed to afford the relief which the applicant
             requested, with the reasons given by the circuit court for its
             action.

Although the parties debated the appropriate terms of a supersedeas bond, the

record does not reflect that the circuit court ever set the terms of a bond or that

Tony ever executed such a bond. More importantly, the record does not reflect that

Tony ever applied to this Court for special relief under SDCL 15-26A-39. Therefore,

because Tony had at least one unexhausted avenue of relief for staying the

execution of the circuit court’s order, he cannot claim he was deprived of such a

right even if the circuit court had refused a formal request to set the terms of a

supersedeas bond.

[¶34.]       The foregoing also provides the basis for concluding that the circuit

court had jurisdiction to hold the contempt hearings even if the December 23 order

was a final order permitting Tony to appeal. “An appeal from a judgment or order

strips the [circuit] court’s jurisdiction over the subject matter of the judgment or

order except as to certain trivial matters . . . .” Reaser v. Reaser, 2004 S.D. 116, ¶ 28,

688 N.W.2d 429, 437 (emphasis added) (quoting Ryken v. Ryken, 440 N.W.2d 307,

308 (S.D. 1989)). Such matters include “enforcing judgments in the absence of a
                                        -19-
#27036, #27042, #27113, #27121

stay[.]” Id. As noted in the preceding paragraph, Tony’s March 25, 2014 notice of

appeal—even if proper—did not automatically stay the execution of the

December 23 order. In order to have stayed the execution of that order, Tony was

required to execute a supersedeas bond. SDCL 15-26A-25. It does not appear that

Tony ever did so. Therefore, even if we were to conclude that Tony’s notice of appeal

generally deprived the circuit court of subject-matter jurisdiction, the court retained

the power to enforce the December 23 order. Therefore, Tony was not deprived of

his appellate rights.

[¶35.]       We do not decide today whether the December 23 order was a final

order because the answer to such question is not necessary to the resolution of the

issues presented by the parties. However, our silence on this issue should not be

viewed as condoning the practice of requiring an order to be executed prior to

entering final judgment. As the United States Supreme Court has said:

             [W]e cannot approve of the manner in which this case has been
             disposed of by the decree. In limiting the right of appeal to final
             decrees, it was obviously the object of the law to save the
             unnecessary expense and delay of repeated appeals in the same
             suit; and to have the whole case and every matter in controversy
             in it decided in a single appeal. . . .

             . . . [T]he right to appeal is by law limited to final decrees. And
             if, by an interlocutory order or decree, [a party] is required to
             deliver up property which he claims, or to pay money which he
             denies to be due, and the order immediately carried into
             execution by the [c]ircuit [c]ourt, his right of appeal is of very
             little value to him, and he may be ruined before he is permitted
             to avail himself of the right. It is exceedingly important,
             therefore, that the [c]ircuit [c]ourts . . . , in framing their
             interlocutory orders, and in carrying them into execution,
             should . . . abstain from changing unnecessarily the possession
             of property, or compelling the payment of money by an
             interlocutory order.


                                         -20-
#27036, #27042, #27113, #27121

             Cases, no doubt, sometimes arise, where the purposes of justice
             require that the property in controversy should be placed in the
             hands of a receiver, or a trustee be changed, or money be paid
             into court. But orders of this description stand upon very
             different principles from the interlocutory orders of which we
             are speaking.

             In the case before us, . . . it would certainly have been proper . . .
             for the [c]ircuit [c]ourt to have announced in an interlocutory
             order or decree the opinion it had formed as to the rights of the
             parties, and the decree it would finally pronounce upon the titles
             and conveyances in contest. But there could be no necessity for
             passing immediately a final decree . . . ordering the property to
             be delivered to the [opposing party]. The decree upon these
             matters might and ought to have awaited . . . [until] every
             matter in dispute might have been adjudicated in one final
             decree; and if either party thought himself aggrieved, the whole
             matter would be brought here and decided in one appeal, and
             the object and policy of the acts of Congress upon this subject
             carried into effect.

Forgay v. Conrad, 47 U.S. (6 How.) 201, 205-06, ___ S. Ct. ___, 12 L. Ed. 404

(1848). 7 Here, too, there is no discernible reason for ordering the formal transfer of

property to occur prior to entering a final judgment. The fact that the circuit court

later decided that the transfer documents, once signed, would be held but not

recorded until after appeal supports the conclusion that actual, formal conveyance

was not required to discern the tax consequences of the prospective transfers.




7.    The Supreme Court reaffirmed this doctrine in Radio Station WOW v.
      Johnson, 326 U.S. 120, 126-27, 65 S. Ct. 1475, 1479-80, 89 L. Ed. 569 (1945).
      A number of states have adopted the Forgay doctrine. See, e.g., Orem v.
      Moore, 272 S.W.2d 60 (Ark. 1954); Caminetti v. Imperial Mut. Life Ins. Co.,
      129 P.2d 432 (Cal. Dist. Ct. App. 1942); Lambert v. Teisina, 319 P.3d 376
      (Haw. 2014) (per curiam); Lyon v. Willie, 288 N.W.2d 884 (Iowa 1980); Kelly
      Inn No. 102, Inc. v. Kapnison, 824 P.2d 1033 (N.M. 1992); Maggi v. Sabatini,
      165 N.E. 454 (N.Y. 1929) (per curiam); Hosp. Inns v. S. Burlington R.I.,
      547 A.2d 1355 (Vt. 1988); Orlando Residence, Ltd. v. Nelson, 834 N.W.2d 416
      (Wis. Ct. App. 2013).

                                          -21-
#27036, #27042, #27113, #27121

[¶36.]       Next, Tony asserts that the circuit court erred in relying on Rick’s

attorney’s affidavit at the March 13 contempt hearing, when it awarded Rick $500

per day for each day that Tony’s cattle remained on land awarded to Rick in the

corporate-property division. According to Tony, use of the affidavit to establish the

“fair market rental value” of the land was improper because such was a disputed

fact. Rick asserts that Tony’s counsel agreed at the hearing “that there were no

factual issues in dispute.” Tony calls this a “fundamental mischaracterization of

the contempt hearing proceedings” and asserts that he merely “did not dispute that

the documents in question were not executed.” We do not agree.

[¶37.]       The circuit court did not err in relying on the affidavit. “The general

rule is that attorney affidavits should not be used unless the matter is uncontested

or a mere formality.” Andrushchenko v. Silchuk, 2008 S.D. 8, ¶ 11, 744 N.W.2d 850,

855 (emphasis added). At the March 13 contempt hearing, the circuit court asked

Tony’s and Rick’s attorneys if they wanted an evidentiary hearing. The following

discussion then occurred:

             [Rick’s Counsel]: I would like to just put on some testimony
             and have the court consider my motion. . . .
             If we could continue—unless [Tony’s counsel] is not disputing
             the allegations, the factual allegations, in my affidavit. If he’s
             not, then we don’t need evidence, we can just argue. So, I mean,
             maybe I’ll put it to Tony’s counsel.
             Are there disputed factual allegations? If there’s not, the court
             can rely on my affidavit, and we can have legal argument.
             [Circuit Court]: All right. [Tony’s Counsel]?
             [Tony’s Counsel]: Your Honor, what I think I’d like to do is I
             think I would like to just have a legal argument here.
             What’s set forth in [Rick’s Counsel’s] affidavit is primarily that
             Mr. Tony O’Neill has not executed the documents that were
             ordered in the court’s December 23rd order.

                                         -22-
#27036, #27042, #27113, #27121

             We do not dispute that those documents have not been executed.
             What we’re saying is that a pre-appeal judgment enforcement is
             improper here.
             So, I think we can move forward with legal arguments regarding
             the correctness of the court’s orders and the right to take Mr.
             O’Neill’s appeal.
             [Circuit Court]: You may proceed.

The court offered to schedule an evidentiary hearing at a future date. Rick’s

counsel offered to engage in legal argument at the March 13 contempt hearing if the

factual assertions in the affidavit were uncontested. When the circuit court asked

Tony’s counsel what he wanted to do, he did not contest anything in the affidavit or

otherwise indicate he was objecting to Rick’s terms for immediately proceeding with

legal argument. Therefore, it was not error for the circuit court to rely on the

uncontested rental value of $500 per day recited in the affidavit.

[¶38.]       5.     Whether the circuit court erred by denying Tony’s request
                    for disqualification.

[¶39.]       After the March 13, 2014 contempt hearing, Tony informally requested

the circuit court disqualify itself because on two occasions, the circuit court

expressed its belief that Tony committed perjury. First, the circuit court reported

its belief that Tony committed perjury to law enforcement officers and prosecutors

of Bennett and Tripp Counties. Second, during the March 13, 2014 contempt

hearing, the circuit court remarked that Tony “came into this courtroom . . . and lied

from Day One. Committed perjury from Day One.” Furthermore, Tony points out

that after first reporting him for perjury on November 4, 2013, the circuit court

subsequently participated in the resulting criminal investigation by speaking with

Special Agent Goble over the phone on December 3, 2013. Thus, Tony asserts these

statements, combined with the circuit court’s participation in this telephonic
                                          -23-
#27036, #27042, #27113, #27121

interview with Goble, created the appearance of a personal bias against Tony. The

circuit court denied the request, concluding it was untimely and unfounded. We

agree that the circuit court was not required to disqualify itself from the contempt

proceedings.

[¶40.]         The circuit court’s first reason for denying Tony’s request was that it

was untimely under SDCL 15-12-24. Rick similarly argues that “South Dakota law

provides a mechanism for a party to ask a Judge to [disqualify] himself or herself

from [a] matter without stating a reason. The request for [disqualification] must be

done prior to submitting argument or pleading to that particular judge.” The court

based its conclusion on SDCL 15-12-24, which states:

               The submission to a judge or magistrate of argument or proof in
               support of a motion or application, or upon trial, is a waiver of
               the right thereafter to file an affidavit for change of such judge or
               magistrate by any party or his counsel who submitted the same
               or who after notice that such matter was to be presented, failed
               to appear at the hearing or trial. Such waiver shall continue
               until the final determination of the action and includes all
               subsequent motions, hearings, proceedings, trials, new trials,
               and all proceedings to enforce, amend, or vacate any order or
               judgment.

(Emphasis added.) In response, Tony asserts that SDCL 15-12-24 does not preclude

him from simply asking the circuit court to disqualify itself at any time. According

to Tony, “the [circuit] court erred in refusing to [disqualify] itself upon the request

of his counsel pursuant to SDCL 15-12-21.1.”

[¶41.]         In South Dakota, “an affidavit for change of a judge . . . may be filed in

any action pending in the court[.]” SDCL 15-12-21. Before a party may file such an

affidavit, he must “informally request the judge . . . who, in the ordinary course,

would preside at the hearing or trial, to disqualify himself.” SDCL 15-12-21.1. “The

                                            -24-
#27036, #27042, #27113, #27121

submission to a judge . . . of argument or proof in support of a motion or application,

or upon trial, is a waiver of the right thereafter to file an affidavit for change of such

judge . . . .” SDCL 15-12-24. The affidavit must state that “the party making such

affidavit has good reason to believe and does actually believe that such party cannot

have a fair and impartial trial before the named judge[,]” but the affidavit need not

actually state “the ground or reason for such belief.” SDCL 15-12-26. Filing a

timely and compliant affidavit results in mandatory, automatic disqualification.

State v. Peterson, 531 N.W.2d 581, 583 (S.D. 1995).

[¶42.]       A separate avenue for disqualification is found in our Code of Judicial

Conduct. “A judge shall disqualify himself or herself in a proceeding in which the

judge’s impartiality might reasonably be questioned[.]” SDCL ch. 16-2 app. Canon

3E(1). “The standard is an objective one, requiring disqualification where there is

‘an appearance of partiality even though no actual partiality exists.’” Marko v.

Marko, 2012 S.D. 54, ¶ 20, 816 N.W.2d 820, 826 (quoting Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 860, 108 S. Ct. 2194, 2202-03, 100 L. Ed. 2d 855

(1988)). Although a judge has discretion in determining whether the facts of a

particular case meet the disqualifying criteria, a judge is required to disqualify

herself if she determines such criteria have been met. Id. ¶ 18, 816 N.W.2d at 826.

However, “a judge also has an ‘equally strong duty not to [disqualify herself] when

the circumstances do not require [disqualification].’” Id. ¶ 21, 816 N.W.2d at 826

(quoting Model Code of Judicial Conduct 187 (Am. Bar Ass’n 2004)).

[¶43.]       The circuit court and Rick erroneously equate disqualification under

Canon 3E with disqualification under SDCL chapter 15-12. The foregoing


                                           -25-
#27036, #27042, #27113, #27121

discussion establishes that disqualification is appropriate either: (1) under

chapter 15-12 when a party reasonably, subjectively believes the court incapable of

deciding the issues fairly and files a compliant affidavit seeking a change in judge;

or (2) under Canon 3E, including any time when it reasonably, objectively appears

the court is not impartial, regardless of whether a party seeks disqualification.

Neither the circuit court nor Rick has cited any authority to suggest the court’s

obligation under Canon 3E terminates at the point at which a party’s right to seek a

change of judge under chapter 15-12 terminates, and we see nothing in SDCL 15-

12-24 that barred Tony from simply asking the circuit court to reevaluate its

ongoing ethical duties. See Marko, 2012 S.D. 54, 816 N.W.2d 820 (reviewing

informal request for disqualification not made under chapter 15-12 as request was

made during trial). Therefore, whether the circuit court was required to disqualify

itself under Canon 3E is a question independent of any action on Tony’s part.

[¶44.]       Nevertheless, the circuit court was not required to disqualify itself in

this case. Not all partiality requires disqualification. “Disqualification ‘was never

intended to enable a discontented litigant to oust a judge because of adverse rulings

made.’” Marko, 2012 S.D. 54, ¶ 21, 816 N.W.2d at 827 (quoting Ex parte Am. Steel

Barrel Co., 230 U.S. 35, 44, 33 S. Ct. 1007, 1010, 57 L. Ed. 1379 (1913)).

“Ordinarily, a judge cannot be disqualified for views formed on the basis of what the

judge learned in court.” Id. ¶ 23, 816 N.W.2d at 827 (citing Liteky v. United States,

510 U.S. 540, 550-56, 114 S. Ct. 1147, 1155-58, 127 L. Ed. 2d 474 (1994)).

             The judge who presides at a trial may, upon completion of the
             evidence, be exceedingly ill disposed towards the defendant, who
             has been shown to be a thoroughly reprehensible person. But
             the judge is not thereby recusable for bias or prejudice, since his

                                         -26-
#27036, #27042, #27113, #27121

               knowledge and the opinion it produced were properly and
               necessarily acquired in the course of the proceedings, and are
               indeed sometimes (as in a bench trial) necessary to completion of
               the judge’s task.

Liteky, 510 U.S. at 550-51, 114 S. Ct. at 1155. 8 “A favorable or unfavorable

predisposition can also deserve to be characterized as ‘bias’ or ‘prejudice’ because,

even though it springs from the facts adduced or the events occurring at trial, it is

so extreme as to display clear inability to render fair judgment.” Id. at 551,

114 S. Ct. at 1155. Thus, “‘[p]artiality’ does not refer to all favoritism, but only to

such as is, for some reason, wrongful or inappropriate.” Id. at 552, 114 S. Ct.

at 1156. “[O]pinions formed by the judge on the basis of facts introduced or events

occurring in the course of the current proceedings . . . do not constitute a basis for a

bias or partiality motion unless they display a deep-seated favoritism or antagonism

that would make fair judgment impossible.” Id. at 555, 114 S. Ct. at 1157

(emphasis added).

[¶45.]         Tony does not assert that the court’s opinion of him was based on

anything other than information acquired during the course of this litigation.

Instead, the entirety of Tony’s argument for disqualification revolves around the

circuit court’s conclusion that Tony perjured himself at trial. Thus, Tony must show

that the circuit court was so antagonistic that “fair judgment [was] impossible.” Id.


8.       In Liteky, the Supreme Court extended this “extrajudicial source” doctrine to
         28 U.S.C. § 455(a). Liteky, 510 U.S. at 554, 114 S. Ct. at 1157. Section 455(a)
         is the federal analogue of Canon 3E(1). Compare 28 U.S.C.A. § 455(a) (West
         2015) (“Any justice, judge, or magistrate judge of the United States shall
         disqualify himself in any proceeding in which his impartiality might
         reasonably be questioned.”) with SDCL ch. 16-2 app. Canon 3E(1) (“A judge
         shall disqualify himself or herself in a proceeding in which the judge’s
         impartiality might reasonably be questioned . . . .”).

                                           -27-
#27036, #27042, #27113, #27121

Yet, whatever antagonism the court might have harbored against Tony manifested

only as one letter sent to law enforcement that the court believed it was legally

bound to send and one comment at the contempt hearing. “[J]udicial remarks

during the course of a trial that are critical or disapproving of, or even hostile to,

counsel, the parties, or their cases, ordinarily do not support a bias or partiality

challenge.” Id. We see no reason why the comment made during the contempt

proceeding would fall outside this general rule.

[¶46.]       As for the letter, the court waited to report Tony’s perjury until it had

rendered its findings of facts and conclusions of law and released them to the

parties, even though the court did not technically file its findings until December

23, 2013. Although Tony claims the court “actively participated as a witness in a

perjury investigation against Tony[,]” this is an exaggeration of the circuit court’s

involvement. The State did not bring perjury charges against Tony until early

2015—after the circuit court entered final judgment (by anyone’s measure) in this

case. The only evidence in the record of the court’s involvement in the perjury

investigation is the affidavit of Special Agent Goble submitted in support of the

complaint, which indicates he “interviewed Judge Trandahl by telephone” on

December 3, 2013. Based on the affidavit, the interview appears to have simply

been a recitation of what occurred at trial and the basis for the court’s belief that

Tony had committed perjury. Objectively viewing the facts, the court’s statements

and letter to law enforcement are not so antagonistic as to make fair judgment

impossible. Based on the foregoing and the fact that the court’s opinion of Tony was

formed as a result of information acquired during the course of this litigation, we


                                           -28-
#27036, #27042, #27113, #27121

see no basis upon which the circuit court’s “impartiality might reasonably be

questioned.” Marko, 2012 S.D. 54, ¶ 23, 816 N.W.2d at 827 (emphasis added).

Therefore, the circuit court did not err in denying Tony’s request for

disqualification.

                                      Conclusion

[¶47.]          The circuit court’s factual determinations that Tony signed the LSA

and that the crop-insurance check was not a corporate asset are not clearly

erroneous. Tony was not deprived of his appellate rights. Because he failed to seek

a stay of execution, the circuit court had jurisdiction to enforce the December 23

order regardless of whether Tony’s first notice of appeal generally deprived the

court of subject-matter jurisdiction. The circuit court’s statements and letter to law

enforcement regarding its belief that Tony perjured himself do not provide a

reasonable basis for questioning the court’s impartiality as the court’s conclusions

were formed from evidence produced at trial and were not so antagonistic as to

make a fair trial impossible. However, the circuit court erred in using punitive

damages to punish Tony for potential harm inflicted on nonparties. This case

presents no vehicle for punitive damages, especially in the absence of a

compensatory-damage award. Therefore, we reverse the circuit court’s award of

punitive damages and affirm the other issues presented.

[¶48.]          GILBERTSON, Chief Justice, and ZINTER and SEVERSON, Justices,

and SOMMERS, Circuit Court Judge, concur.

[¶49.]          SOMMERS, Circuit Court Judge, sitting for WILBUR, Justice,

disqualified.


                                          -29-